Exhibit 10.1

AMENDMENT NO. 6 TO
SECOND AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT OF
AIREON LLC
A DELAWARE LIMITED LIABILITY COMPANY

This Amendment No. 6 to Second Amended and Restated Limited Liability Company
Agreement (this "Amendment"), of Aireon LLC (the "Company"), is dated as of June
23, 2017 and is entered into by NAV CANADA Satellite, Inc., a Delaware
corporation; Iridium Satellite LLC, a Delaware limited liability company; ENAV
North Atlantic LLC, a Delaware limited liability company; IAA North Atlantic
Inc., a Delaware corporation; and Naviair Surveillance A/S, a Danish limited
liability company (collectively, the "Members"); NAV CANADA, a Canadian
corporation ("NAV CANADA"); Enav, S.p.A., a company formed under the laws of the
Italian Republic ("Enav"); Irish Aviation Authority Limited, a company organized
under the laws of the Republic of Ireland ("IAA"); Naviair, an independent state
owned company owned by the Kingdom of Denmark, registered with the Danish
Business Authority under CVR-no.: 26 05 97 63 ("Naviair"); and the Company.

RECITALS

A.The Members, NAV CANADA, Enav, IAA, Naviair and the Company are party to that
certain Second Amended and Restated Limited Liability Company Agreement of the
Company, dated as of February 14, 2014, as amended (the "Operating Agreement").

B.The Members, NAV CANADA, Enav, IAA, Naviair and the Company wish to amend the
Operating Agreement as set forth herein, effective as of January 1, 2016.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
agree as follows:

1.Amendments.

a.The provisions of Article 3.6.6.1.1 of the Operating Agreement is hereby
amended and restated in its entirety and replaced with the following, effective
as of the date hereof:

3.6.6.1.1to the extent it may lawfully do so, the Company shall redeem for cash
all of the Redeemable Interests in three (3) annual installments beginning on
January 2, 2021 and ending on the date two (2) years from such first redemption
date (each a “Scheduled Redemption Date”). The Company shall effect such
redemptions on (i) the first Scheduled Redemption Date by paying cash for
one-third of the recipient Member’s Redeemable Interest equal to one-third of
the sum of (a) the recipient Member’s Unreturned Capital plus (b) any Unpaid
Dividends of the recipient Member attributable to such Member’s Redeemable
Interest, as of such Scheduled Redemption Date, (ii) the second Scheduled
Redemption Date by paying cash for one-half of the recipient Member’s remaining
Redeemable Interest equal to one-half of the sum of (a) the recipient Member’s
remaining Unreturned Capital plus (b) any

 

--------------------------------------------------------------------------------

 

remaining Unpaid Dividends of the recipient Member attributable to such Member’s
remaining Redeemable Interest, as of such Scheduled Redemption Date, and (iii)
the third Scheduled Redemption Date by paying cash for the recipient Member’s
remaining Redeemable Interest equal to the sum of (a) the recipient Member’s
remaining Unreturned Capital plus (b) any remaining Unpaid Dividends of the
recipient Member attributable to such Member’s remaining Redeemable Interest, as
of such Scheduled Redemption Date. At least thirty (30) days but no more than
sixty (60) days prior to the first Scheduled Redemption Date, the Company shall
send a notice (a “Scheduled Redemption Notice”) to all holders of Redeemable
Interests setting forth (A) the Redemption Price payable for such Redeemable
Interest; and (B) the manner in which such holders will receive the Redemption
Price; or

b.The provisions of Article 4.1.1.3 of the Operating Agreement is hereby amended
and restated in its entirety and replaced with the following, effective as of
the date hereof:

4.1.1.3 Notwithstanding anything to the contrary set forth herein, except
pursuant to Section 4.1.2, in no event shall the Company make any distributions
on any Common Interest prior to January 1, 2021.

2.Except as expressly provided herein, nothing in this Amendment shall be deemed
to waive or modify any of the other provisions of the Operating Agreement. In
the event of any conflict between the Operating Agreement, any previous
amendment of the Operating Agreement, this Amendment and any subsequent
amendment, the document later in time shall prevail.

3.This Amendment shall be binding upon and shall inure to the benefit of the
successors in interest of the parties hereto.

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed as
of the date first hereinabove set forth.

 

 

Aireon LLC

 

Iridium Satellite LLC

 

 

 

 

 

 

 

By:

/s/ Donald L. Thoma

 

By:

/s/ Matthew J. Desch

 

 

Name:  Donald L. Thoma

 

Name:  Matthew J. Desch

 

 

Title:  Chief Executive Officer

 

Title:  Chief Executive Officer

 

 

 

 

 

 

 

NAV CANADA Satellite, Inc.

 

Naviair Surveillance A/S

 

 

 

 

 

 

 

By:

/s/ Neil Wilson  

 

By:

/s/ Søren Stahlfest Møller

 

 

Name:  Neil Wilson

 

Name:  Søren Stahlfest Møller

 

 

Title:  President

 

Title:  CEO

 

 

 

 

 

 

 

By:

/s/ Leigh Ann Kirby

 

By:

/s/ Morton Dambæk

 

 

Name:  Leigh Ann Kirby

 

Name:  Morton Dambæk r

 

 

Title:  Vice President and Secretary

 

Title:  Chairman

 

 

 

 

 

 

 

Enav S.p.A.

 

ENAV North Atlantic LLC

 

 

 

 

 

 

 

By:

/s/ Iacopo Prissinotti

 

By:

/s/ Jason Gerlis

 

 

Name:  Iacopo Prissinotti

 

Name:  Jason Gerlis

 

 

Title:  International Strategies

 

Title:  Director

 

 

 

 

 

 

 

NAV CANADA

 

IAA North Atlantic Inc.

 

 

 

 

 

 

 

By:

/s/ Neil Wilson  

 

By:

/s/ Philip Hughes

 

 

Name:  Neil Wilson

 

Name:  Philip Hughes

 

 

Title:  President & CEO

 

Title:  President

 

 

 

 

 

 

 

By:

/s/ Leigh Ann Kirby

 

By:

/s/ Maeve Hogan

 

 

Name:  Leigh Ann Kirby

 

Name:  Maeve Hogan r

 

 

Title:  Vice President, General Counsel & Corporate Secretary

 

Title:  Secretary and Treasurer

 

 

 

 

 

 

 

Irish Aviation Authority Limited

 

Naviair

 

 

 

 

 

 

 

By:

/s/ Eamonn Brennan

 

By:

/s/ Morton Dambæk

 

 

Name:  Eamonn Brennan

 

Name:  Morton Dambæk

 

 

Title:  CEO

 

Title:  CEO

 

 

 

 

Signature Page to Amendment No. 6

3